 

Case 20-10343-LSS Doc 3871 Filed 05/13/21 Pagelof3

EiLED

O01 HAY 13 AM 9: 20
May 6, 2021 —

KR TcyY COU
> BANKRUPTCY COuUK
ISTRICT OF DELAWARE

 

BSA Bankruptcy Case

Dear Justice Lauri Selber Silverstein,

In the summer of 1966, | was a Boy Scout Summer Camp Councilor for the
Anthony Wayne Area Council in Fort Wayne, Indiana. It was my 6" year to
be on Staff at Camp Big Island. | was 17.

| am an Eagle Scout with several Palms. My experience in scouting had
always been positive and | was contemplating becoming a professional Boy
Scout in administrative leadership. | was accepted at Indiana Central
College to pursue a degree in Humanics. | thought this would be my life’s
calling.

However, on a wet, damp, chilly cold evening following a staff meeting

that was held in the main lodge, a tremendous downpour occurred. We
were really soaked to the bone. The Archery and Rifle Range Director,
GE invited me to his cabin which was 6 blocks closer to the lodge than
mine to wait out the storm. The deluge continued throughout the night.
Mr. SM offered me a Coca-Cola to drink, | did not know it was laced

 

 
Case 20-10343-LSS Doc 3871 Filed 05/13/21 Page2of3

with alcohol. | had never experienced Liquor. After several hours and
several Coca-Colas later he suggested that | should just spend the night
rather than venture into the storm.

He had 2 sleeping bags and | thought that would be OK, so | took off the
rest of my soggy uniform and crawled inside one of them. | quickly fell
asleep. The next memory | have of that night was being painfull

        

 

The next morning, | went immediately to the Assistant Camp Director, Zz
a anc reported the incident. His response was, “Boys will be
boys.” The Camp Director was not on the premises.

| felt like the incident was my fault and | had done something wrong. It had
a long-range effect on me for many years. | no longer wanted to be a
Professional Boy Scout. My high school grades suffered and maintaining
healthy relationships became very difficult. My relationship with my high
school sweetheart suffered because | was so ashamed. | didn’t feel that |
could share this burden with anybody.

| signed up to be a Camp Commissioner at the new Camp Little Turtle sight
because | was asked by Camp Director, MJ who assured me that

Mr. (RR not hired that summer. When | arrived, there he was. The
whole nightmare immediately returned. | struggled to carry out my

 
 

Case 20-10343-LSS Doc 3871 Filed 05/13/21 Page3of3

responsibilities. MM the activities director whom | had known for 3
years finally asked why | was hiding.

During the summer of 1967 Mr. {iiilwas fired for molesting another

very young staff member, re 3 for me the long-term damage
had been done.

 

BSA Bankruptcy Case
